Citation Nr: 0403625	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.  

2.  Entitlement to service connection for right ear hearing 
loss disability.  

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty for training from March 3, 1967 
to July 6 1967 and active service from May 1968 to August 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that new and material evidence had been received to reopen 
the veteran's claims of entitlement to service connection for 
both bilateral hearing loss disability and bilateral tinnitus 
and denied the claims on the merits.  In February 2003, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  

For the reasons and bases discussed below, service connection 
for left ear sensorineural hearing loss disability and 
chronic bilateral tinnitus is GRANTED.  The issue of the 
veteran's entitlement to service connection for right ear 
hearing loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The veteran's left ear sensorineural hearing loss 
disability has been shown to have originated during active 
service.  

2.  The veteran's chronic bilateral tinnitus has been shown 
to have originated during active service.  
CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss disability was 
incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.385 (2003).  

2.  Chronic bilateral tinnitus was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
left ear hearing loss disability.  Service connection is 
currently in effect for otitis externa with a history of a 
right tympanic membrane perforation.  At his August 1969 
physical examination for service separation, the veteran 
exhibited, pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
-
30

At an April 1992 VA examination for compensation purposes, 
the veteran presented an inservice history of a severe right 
ear infection and significant noise exposure.  He clarified 
that he had been stationed adjacent to an artillery unit 
while in the Republic of Vietnam; was intermittently subject 
to loud noise when the artillery was firing; and experienced 
temporarily reduced hearing acuity after such noise exposure.  
The veteran complained of progressive hearing loss since 
service separation.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
25
60
70

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The veteran was diagnosed with 
bilateral "noise-induced high frequency neurosensory hearing 
loss."  

At a March 2002 VA examination for compensation purposes, the 
veteran complained of progressive sensorineural hearing loss 
disability.  He reported that he had experienced 
combat-related noise exposure while in the Republic of 
Vietnam.  He clarified that he had been recently provided 
with hearing aids by the VA.  The veteran was again diagnosed 
with bilateral sensorineural hearing loss disability.  The VA 
physician commented that "it is my impression that this loss 
is related directly to the traumatic experience he described 
in combat in Vietnam."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran reported that he had been exposed to 
significant noise while billeted next to an artillery unit in 
the Republic of Vietnam.  The veteran has been repeatedly 
diagnosed with left ear sensorineural hearing loss disability 
secondary to his inservice noise exposure.  In the absence of 
any competent evidence to the contrary, the Board concludes 
that service connection is now warranted for left ear 
sensorineural hearing loss disability.  


II.  Bilateral Tinnitus

The veteran's service medical records make no reference to 
bilateral tinnitus.  At the April 1992 VA examination for 
compensation purposes, the veteran reported initially 
experiencing inservice bilateral ringing of the ears after 
being exposed to artillery-related noise while stationed in 
the Republic of Vietnam.  The veteran was diagnosed with  
"noise-induced high frequency neurosensory hearing loss 
bilaterally with mild to moderate continuous tinnitus."  At 
the March 2002 VA examination for compensation purposes, the 
veteran was again diagnosed with chronic noise-induced 
bilateral tinnitus.  

The veteran has been repeatedly diagnosed with chronic 
bilateral tinnitus secondary to his inservice acoustical 
trauma.  In the absence of any competent evidence to the 
contrary, the Board finds that service connection is now 
warranted for chronic bilateral tinnitus.  


III.  Veterans Claims Assistance Act

In reviewing the issues of the veteran's entitlement to 
service connection for left ear hearing loss disability and 
chronic bilateral tinnitus, the Board observes that the VA 
has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  A March 2002 RO letter 
to the veteran informed him of the Veterans Claims Assistance 
Act of 2000 (VCAA); the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the appellant (1) of the information 
and evidence not of record that is necessary to substantiate 
her application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the appellant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim.  While the VCAA notice provided 
to the veteran does not strictly comply with the Court's 
guidelines as set forth in Pelegrini, the Board finds that 
such deficiency is not prejudicial to the veteran give the 
favorable resolution of his claims above.  


ORDER

Service connection for left ear sensorineural hearing loss 
disability is granted.  Service connection for chronic 
bilateral tinnitus is granted.  


REMAND

In reviewing the report of the March 2002 VA examination for 
compensation purposes, the Board observes that it does not 
include a contemporaneous right ear audiological evaluation.  
Such an examination is needed in order to properly resolve 
the issues raised by the instant appeal.  The Court has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the appellant (1) of the information 
and evidence not of record that is necessary to substantiate 
her application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the appellant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim.  The VCAA notice issued to the 
veteran is deficient.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003).  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
right ear hearing loss disability 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, which is not already of 
record, for incorporation into the claims 
file.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his right ear hearing loss disability.  
All indicated tests and studies, 
including an audiological evaluation, 
should be accomplished and the findings 
then reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for right ear hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



